Exhibit 10.3

Supplement to Plan Summary

Supplemental Contribution Account

NonQualified Deferred Compensation Plan

The purpose of this summary is to provide an understanding of the key features
of the supplemental contribution account (informally referred to as the SERP)
contained within the Hancock Holding Company Nonqualified Deferred Compensation
Plan (the “plan”). Complete details for the plan are included in the plan
document. If there is any discrepancy between this supplement to the plan
summary and the plan itself, the plan document will control. Unless otherwise
indicated, the capitalized terms have the meanings set forth in the plan
document.

WHAT IS THE PURPOSE OF THE SUPPLEMENTAL CONTRIBUTION ACCOUNT?

The supplemental contribution account is a feature within the Hancock Holding
Company Nonqualified Deferred Compensation Plan, under which Hancock Holding
Company (the “company”) will credit pre-tax contributions to accounts of select
executives on an annual basis.

The company will establish this supplemental contribution account on the
participant’s behalf to keep track of the contributions. Unlike an account in
the company’s 401(k) plan, the supplemental contribution account in the plan is
a bookkeeping entry only and does not entitle a participant to ownership of any
actual assets.

The supplemental contribution account feature provides participants with
post-employment benefits designed to complement and coordinate with the
tax-qualified Hancock Bank Pension Plan and the Hancock Bank 401(k) Plan Savings
and Investment Plan. The plan’s supplemental contributions, when combined with
these other retirement income sources, are designed to target a percentage of
final compensation each year following retirement.

Furthermore, the plan allows participants to allocate supplemental contributions
among the available investment options and receive returns on a tax-deferred
basis.

The plan was amended and restated as of February 1, 2006 to reflect certain
design changes and certain changes necessitated by Treasury Regulations under
new Internal Revenue Code section 409A.

HOW IS THE AMOUNT OF EACH SUPPLEMENTAL CONTRIBUTION DETERMINED?

In accordance with the terms of the plan, participants may receive monthly or
annual contributions to the supplemental contribution account, subject to annual
approval by the compensation committee. Supplemental contributions under the
plan are based on the annual amount needed to accumulate a balance sufficient to
produce a target retirement benefit (the “annual target benefit” described on
the following page) beginning at age 65 retirement and continuing through the
first fifteen post- employment years.

WHAT IS THE ANNUAL TARGET BENEFIT?

The annual target benefit for each participant is 55% of final average
compensation* at age 65 retirement. The target benefit is achieved through
contributions from various tax-qualified and nonqualified plan sources that
would be paid upon retirement at normal retirement age (age 65).

As shown below, these benefit sources combine to provide an annual target
benefit paid through the first fifteen post-employment years:



--------------------------------------------------------------------------------

Annual Additions to the Supplemental Contribution Account Under this Plan   
Contributions and investment earnings deemed credited each year to the
supplemental contribution account in the plan. +    PLUS Annual Qualified
Pension Plan Benefits    The projected annual benefit from the tax- qualified
Hancock Bank Pension Plan. +    PLUS Annual Value of other Nonqualified
Company-Funded Benefits    The projected value of the company-funded
nonqualified benefits, if paid out over a fifteen year or lifetime period,
depending on plan design. +    PLUS Estimated Value of the Company Match to the
401(k) Plan    The projected value of the company match made to the Hancock Bank
401(k) Savings and Investment plan, if paid out over a fifteen year period.

ARE TARGETED TO PRODUCE…

Total Annual Retirement Benefits

equal to…

55% of final average compensation at age 65 retirement.

 

* For purposes of the annual target benefit, the “final average compensation” is
the estimated average of the total pay for the 3 final consecutive years of
employment with the company preceding age 65 retirement, assuming an increase in
compensation of 5% per year.

DOES THE COMPANY PROMISE TO PAY THE ANNUAL TARGET BENEFIT?

No. The supplemental contribution account feature only targets the benefit
levels described on the preceding page using a combination of the (1) estimates
of the qualified pension plan benefits of the company, (2) estimates of other
nonqualified company-funded benefits if paid over a 15 year period for
defined-contribution plan designs or lifetime period for defined benefit plan
designs, (3) estimates of the value of the company match to the 401(k) plan if
paid out over the first 15 years of retirement, and (4) the contributions to the
supplemental contribution account. The actual benefits payable from the
supplemental contribution account are determined by the balance in that account
– that is, the combination of supplemental contributions and investment earnings
that are deemed to be credited to the supplemental contribution account.



--------------------------------------------------------------------------------

Example—If the participant retires from the company at age 65 and his/her final
average compensation is $250,000, the plan is designed to target an annual
benefit of $137,500 (55% of the final average compensation) through a
combination of the qualified pension plan, 401(k) match if paid over 15 years,
and the supplemental contribution account under the plan. If the qualified
pension plan and the annual value of the 401(k) match combine to pay the
participant $90,000 per year, then the supplemental contribution account will
have a target payment of $47,500 per year. Upon becoming eligible for
supplemenal contributions, contributions will be credited to a participant’s
supplemental contribution account during a time period equal to the greater of
(1) the number of years between entry into the SERP plan and age 60 or (2) 10
years. Using the above example, the contributions over this time period will
support a $47,500 annual payment to the participant for 15 years following
retirement at age 65.

The participant must have a minimum of ten years of service with eligibility for
supplemental contributions to receive 100% of the targeted retirement benefit.

If actual compensation increases after age 60 are greater than 5% in any given
year, the participant may receive additional supplemental contributions.

HOW DOES THE COMPANY CALCULATE THE SUPPLEMENTAL CONTRIBUTIONS CREDITED TO THE
ACCOUNT?

The supplemental contributions will vary by participant. The factors that are
taken into account in establishing the level of contribution include:

 

  •   The current total compensation, and a reasonable estimate of what the
final pay will be at age 65 retirement, assuming annual salary increases
(assumption is 5% increases/year),

 

  •   The number of years of service in which the participant is eligible for
supplemental contributions, which will be the greater of (1) the number of years
between entry into the SERP plan and age 60 or (2) 10 years, and

 

  •   A reasonable estimate of the growth in the value of supplemental
contribution account investments (estimate is 8% growth/year) over the years
prior to retirement.

Since the annual target benefit is subject to change as the participant’s
compensation changes, future supplemental contributions to the plan may be
modified to track such changes to ensure that the overall benefit result
predicted remains on target.

WHEN WILL SUPPLEMENTAL CONTRIBUTIONS BE CREDITED TO THE ACCOUNT?

The contribution attributable to a plan year will be credited to the
supplemental contribution account on a date or dates to be determined annually
by the compensation committee of the board. The compensation committee will make
an annual determination as to whether a supplemental contribution is to be made
in any given year. The supplemental contribution account feature of the plan
offers no guarantee that a contribution will be made in any year.

WHEN WILL VESTING OCCUR IN THE SUPPLEMENTAL CONTRIBUTIONS?

The participant will vest in the supplemental contribution account on a 10 year
graded vesting schedule beginning at age 50 and ending at age 60. The
participant will be 100% vested at age 60.



--------------------------------------------------------------------------------

HOW ARE EARNINGS ON THE ACCOUNT DETERMINED?

Given that the supplemental contribution account is part of the Hancock Holding
Company Nonqualified Deferred Compensation Plan, the investment options are the
same as those selected for the voluntary deferrals. The participant can allocate
and/or reallocate the plan account balance among the available measurement funds
on a daily basis, subject to certain limitations. The plan account balance will
be adjusted on a daily basis based on the performance of each measurement fund
that is selected.

HOW AND WHEN WILL DISTRIBUTIONS BE MADE?

Payments from the plan will automatically begin upon retirement, termination of
employment, disability or death during employment. Upon one of these
distribution events, the vested portion of the supplemental contribution account
will be distributed per the terms of the plan document (e.g., in accordance with
the retirement distribution election in the event of retirement). The
supplemental contribution account is not eligible for pre- retirement scheduled
distributions.

 

Age

   Vested Percentage  

51

     10 % 

52

     20 % 

53

     30 % 

54

     40 % 

55

     50 % 

56

     60 % 

57

     70 % 

58

     80 % 

59

     90 % 

60

     100 % 